                                         Case 3:17-cv-06641-MMC Document 152 Filed 03/05/21 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ANN MARILYN LEMBERG,                             Case No. 17-cv-06641-MMC
                                  8                    Plaintiff,
                                                                                          ORDER DENYING PLAINTIFF’S
                                  9              v.                                       MOTION TO ORDER PAYMENT OF
                                                                                          TRANSCRIPTS
                                  10     SAN FRANCISCO OPERA
                                         ASSOCIATION,
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is plaintiff’s “Motion to the Court to [O]rder [P]ayment of the

                                  14   [T]ranscripts of the [H]earings for the Record on [A]ppeal,” filed February 26, 2021, by

                                  15   which plaintiff seeks, at government expense, transcripts of “hearings” held in the above-

                                  16   titled action. (See Doc. No. 149.) Defendant has not filed a response. Having read and

                                  17   considered plaintiff’s motion, the Court rules as follows.

                                  18          Pursuant to 28 U.S.C. § 753(f), “[f]ees for transcripts furnished in [civil]

                                  19   proceedings to persons permitted to appeal in forma pauperis shall . . . be paid by the

                                  20   United States if the trial judge or a circuit judge certifies that the appeal is not frivolous

                                  21   (but presents a substantial question).” See 28 U.S.C. § 753(f).

                                  22          Although, in the instant case, the Court, by order filed October 2, 2020, declined to

                                  23   revoke plaintiff’s in forma pauperis status for the purpose of appeal, plaintiff has failed to

                                  24   provide a basis for why the transcripts she seeks are necessary for, or even relevant to,

                                  25   her appeal, by which she challenges the Court’s “final orders and judgements . . . on

                                  26   August 24, 2020 and September 4, 2020 respectively.” (See Doc. No. 144.) In those

                                  27   orders, the Court granted defendant’s Motion to Enforce Settlement (see Doc. No. 122),

                                  28   denied plaintiff’s Motion for Leave to File Amended Complaint (see Doc. No. 123), and
                                         Case 3:17-cv-06641-MMC Document 152 Filed 03/05/21 Page 2 of 2




                                  1    granted in part/denied in part defendant’s Request for Attorney’s Fees (see Doc. Nos.

                                  2    122, 138), all of which matters were resolved on the parties’ written submissions, without

                                  3    a hearing. Indeed, the only reported proceedings in the above-titled action were two

                                  4    case management conferences, held on February 7, 2020, and May 29, 2020,

                                  5    respectively, which took place well before the Court issued the above-referenced orders

                                  6    and did not address any of the issues resolved therein.

                                  7           Under such circumstances, plaintiff fails to show she is entitled to obtain

                                  8    transcripts at government expense. See Volis v. HACLA, No. LA CV 13-01397 MMM

                                  9    (SPx), 2014 WL 12696752, at *2 (C.D. Cal. 2014) (denying plaintiff’s motion for

                                  10   production of transcripts at government expense under 28 U.S.C. § 753(f) where plaintiff

                                  11   “failed to demonstrate that transcripts are necessary to resolve the[] issues [on appeal]”);

                                  12   Westbrook v. Boy Scouts of Am., No. 10 C 4161, 2013 WL 2936488, at *4 (N.D. Ill. 2013)
Northern District of California
 United States District Court




                                  13   (same).

                                  14          Accordingly, the motion is hereby DENIED.

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: March 5, 2021
                                                                                               MAXINE M. CHESNEY
                                  18                                                           United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
